Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 4/1/2021.
Claim 1 is amended.
Claim 1 is pending and examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  “(a)” should be used in addition to “(b)’ in line 7, or “(b)” should be deleted.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad(U.S. Pat. Appl. Publ. 2005/0226953; previously cited on PTO 892) in view of Giannuzzi(5,184,757; cited on PTO 892).
Prasad discloses a constructive process by direct application of a grout in gaps between ceramic coatings or other materials(see para. [0023]) and Fig. 5), comprising the steps of:
inserting a pre-mixed grout tube(110, see Fig. 2) containing pre-mixed grout in a tubular mechanic pistol body of axial movement, said pistol body having a trigger(310) and a nozzle(120), and
pulling said trigger(see para. [0015]), causing linear mechanic pressure in a content of the tubular vessel providing a controlled distribution of the grout by the nozzle of the pistol body directly in the a trail of the gaps, in a continuous and uniform manner, without pouring any excess to a side of the gaps(see Fig. 5, the mess or lack thereof is considered a feature done by the user, the tip of the member 100 is considered capable of meeting the claim limitation).
	Prasad lacks the pistol body having a double vessel.
	Giannuzzi discloses a double vessel piston(10, 11, see Fig. 1) with double vessels inserted into the pistol body, a trigger(16) and a mixing nozzle(36), whereby pulling the trigger causes linear mechanical pressure in the contents of the vessels providing a controlled distribution of the grout by the nozzle of the pistol body.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the pistol body of Prasad with that as 
The specific material used with the pistol body of Prasad/Giannuzzi is considered a feature best determined by a skilled artisan given the intended use of the flowable material and design requirements of the invention.  

Response to Amendment
	Applicant’s amendment has overcome the previous objections and rejections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 is moot given the new ground of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/